Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 are indefinite because they depend from cancelled claim 13.  For compact prosecution process, claims 16-18 have been treat as if claims 16-17 depend from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flisikowski (US 4618789, herein ‘Flisikowski’) in view of Ishii et al (JP 11-281554, herein ‘Ishii’) and Werner et al (CA 2329664, herein ‘Werner’).
RE claims 1-2, 11 and 20, Flisikowski discloses a linear motor (figs. 1-3) comprising: a stator assembly [9, 11] configured to interact with an armature [23] that is proximate the stator Flisikowski implicitly discloses a frictionless suspension system. 

    PNG
    media_image1.png
    758
    1863
    media_image1.png
    Greyscale

RE claims 3 and 14, Flisikowski discloses the linear motor, wherein the suspension system includes a frame body [15] having a first opening [41] extending along a first axis that is parallel to the axis of movement, wherein the at least one air bushing is located within the first opening, and wherein the armature includes a first air bushing shaft [29] extending within the first opening (see fig. 3). 
RE claims 4 and 14,  Flisikowski discloses the linear motor, wherein the at least one air bushing includes a first air bushing located proximate a first end of the first opening and a second air bushing located proximate a second end of the first opening (see fig. 2). 
Flisikowski discloses the linear motor, wherein the frame body includes a second opening extending along a second axis that is parallel to the axis of movement, and wherein the armature includes a second air bushing shaft extending within the second opening, wherein the second opening includes a third air bushing located proximate a first end of the second opening and a fourth air bushing located proximate a second end of the second opening.
RE claims 6 and 16, Flisikowski discloses the linear motor, wherein the at least one air bushing is installed within the first opening of the frame body in a compliant manner such that some movement between the air bushing and the frame body is permitted (i.e. some movement between the air bushing and the frame body is permitted via the gap between the opening [41] therebetween the frame portion [15] and the sleeve [43] with the O-ring [45] of the air bushing assembly).
Flisikowski substantially discloses the claimed testing device, except for the following:
(A) a test device comprises such linear motor, as in claim 1, and the stator is configured to receive power for moving the armature when the stator receives power, as in claim11, and the method claimed language in claim 20; and, 
(B)  at least one air bushing disposed vertically for allowing vertical movement of the armature, wherein the linear motor and the suspension system are configured to provide frictionless suspension of the armature and vertical movement of the armature.
RE the limitations listed in item (A) herein, Ishii discloses a testing device (see [0006], [008]) comprising: a linear motor [30] that has a stator assembly [32] configured for moving the armature when the stator receives power.  Furthermore, those skilled in the art would understand that in the Flisikowski disclosed linear motor, it would have been obvious to one skilled in the reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).
Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the stator assembly having electromagnetic coil(s) to receive power for moving the armature in order for the linear motor to operate.  Incorporating the prior art linear motor in a test device would be a matter of obvious industrial implementations of the prior art linear motor.  Also, it is a matter of obvious engineering design choice to configuring the stator, with electromagnetic assembly (e.g. stator coil(s)/winding(s)) to receive power for moving the armature in order for the linear motor to operate; doing so would enable the stator to be more controllable; moreover, linear motors having electromagnetic coil(s)/winding(s) for receiving power is well known in the art; moreover, it would have been obvious to one skilled in the art to modify the prior art linear motor by reversely re-arranging the stator’s magnets in the armature assembly, and vice versa re-arranging the armature’s coils to be the stator’s coils to receive power; such reversely re-arrangement would require only the necessary mechanical skills in the art to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).  Also, as for the method Flisikowski disclosed linear motor, because the method is the counter-part of the motor itself.
RE the limitations listed in item (B) herein,  those skilled in the art would understand that Flisikowski implicitly discloses a frictionless suspension system because the suspension system [31] configured to facilitate movement of the armature relative to the stator assembly along an axis of movement without physically touching the armature during movement via air bushings [43/45/47/59] configured to allow movement of the armature with respect to the suspension system without sliding or rolling contact between the armature and the suspension system, i.e. the air bearing is the contactless/frictionless suspension bearing.
Werner teaches a system comprising a linear motor including a contactless bearing system; Werner particularly teaches that location and orientation of the linear motor are a function of the type of housing used and installation situation for non-limited example, the linear  motor can be vertically above/below or laterally next to the suspension system, wherein the linear motor can be oriented horizontally or vertically, i.e. it is a matter of obvious engineering design choices (see page 2).
Thus, by applying the Werner important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the device such that at least one air bushing disposed vertically for allowing vertical movement of the armature, wherein the linear motor and the suspension system are configured to provide frictionless suspension of the armature and vertical 
RE claims 7 and 17, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the at least one air bushing is removably attached within the first opening of the frame body with an interference fit for the purpose of facilitating repair/replacement for the suspension system; also, it has been held that making a prior-art disclose component so that it can be easily portable/removable, without producing any new and unexpected result, involves only routine skill in the art (see In re Lindberg, 93 USPQ 23 (CCPA 1952)).
 RE claims 8 and 18, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by changing size/shape of the prior art disclosed air bushing to has a hollow cylindrical shape, and wherein the first air bushing shaft is a cylindrical shaft having a radius that is between 3 and 5 microns less than an inner radius of the at least one air bushing.  Doing so would be a matter of obvious engineering design choices based on the size/shape of the armature that the suspension system movably supporting, and the size/shape of the armature is directly depending from the over size/shape of the linear motor and its required output torque.  Also, it has been held that a 
RE claim 10, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art testing device by the armature includes a test specimen shaft extending from at least one of the top end plate and the bottom end plate, and wherein a fifth air bushing surrounds the test specimen shaft.  Doing so would provide slidable/movable means being supported by an air bushing for test device, and such additional shaft being support by additional air bushing would require only ordinary skills in the art because it has been held that duplication of the essential working parts of a device involves only routine skill in the art (see In re St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Flisikowski, Ishii and Werner, as applied in the base claim 1, further in view of Korenaga (US 6107703, herein ‘Korenaga’).
Korenaga teaches a linear motor comprising wherein the stator assembly [11] includes a first coil sub-assembly and a second coil sub-assembly (see figs. 1A-1B), wherein the armature [4-5] is located and extends between the first coil sub-assembly and the second coil sub-assembly, the armature including magnet frame [5] having a plurality of permanent magnets [4-1, 4-2, 4-3, 4-4] disposed thereon.  
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art device by configuring the stator assembly includes a first coil sub-assembly and a second coil sub-assembly, wherein the armature is located and extends between the first coil sub-assembly and the second coil sub assembly, the Korenaga.
Allowable Subject Matter
Claims 2, 9, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834